—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered February 20, 1997, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s guilty plea forecloses appellate review of his selective prosecution claim (People v Rodriguez, 79 AD2d 539, affd 55 NY2d 776), which is without merit in any event. Concur — Ellerin, P. J., Sullivan, Wallach and Rubin, JJ.